  Case 1:18-cv-06127-CBA-RML Document 37 Filed 04/18/19 Page 1 of 3 PageID #: 350




ANDREW C. PHILLIPS
 andy@clarelocke.com
   (202) 628-7404                            10 Prince Street
                                        Alexandria, Virginia 22314
                                              (202) 628-7400
                                           www.clarelocke.com

                                              April 18, 2019

   Via ECF

   Hon. Judge Levy
   United States Magistrate Judge
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201

   Re:    Monica Morrison v. Robert Langrick, No. 1:18-cv-06127 (CBA) (RML): Motion to Compel
   Dear Judge Levy:
           I write on behalf of my client Robert Langrick, Defendant and Counterclaimant in the above-
   referenced action, and in accordance with Local Rule 37.3 and Your Honor’s Individual Rules, to
   seek an order compelling Plaintiff Monica Morrison to provide written responses that she has failed
   to serve as required by the Federal Rules. Specifically, Mr. Langrick moves for entry of an order (1)
   holding that Plaintiff has waived all objections to Mr. Langrick’s March 14, 2019 Second Set of
   Interrogatories to Plaintiff Monica Morrison (“2d Irogs”); (2) confirming Plaintiff’s default
   admission to all of the facts in Mr. Langrick’s March 14, 2019 First Set of Requests for Admissions
   to Plaintiff Monica Morrison (“RFAs”); (3) directing Plaintiff to respond, without objections, to Mr.
   Langrick’s 2d Irogs; and (4) awarding Mr. Langrick reasonable attorneys’ fees and costs associated
   with this Motion, as well as any other sanctions this Court deems appropriate in light of Plaintiff’s
   ongoing and indefensible refusal to respond to Mr. Langrick’s discovery requests.
                                      FACTUAL BACKGROUND
           On March 14, 2019, Mr. Langrick served his 2d Irogs and his RFAs on counsel for Plaintiff
   (Ex. A, B.) Under Federal Rules 33 and 36, Plaintiff’s written responses and objections to both sets
   of discovery requests were due within 30 days — no later than April 15, 2019. See Fed. R. Civ. P.
   33(b)(2), 36(a)(3), 6(a)(1). Plaintiff did not serve written responses on April 15, nor did she request
   an extension or otherwise alert Mr. Langrick’s counsel that timely responses would not be
   forthcoming. By email on April 16, Mr. Langrick’s counsel noted the deficiency, inquired as to the
   status of those responses, and reminded Plaintiff’s counsel that failure to timely serve objections to
Case 1:18-cv-06127-CBA-RML Document 37 Filed 04/18/19 Page 2 of 3 PageID #: 351




 interrogatories results in a waiver of objections and failure to serve timely responses to requests for
 admissions operates as an admission of all facts. (Ex. C.) Mr. Langrick’s counsel noted that this is
 now the second and third time that Plaintiff has failed to serve written discovery responses as
 required by the Federal Rules, and Mr. Langrick’s counsel further advised Plaintiff’s counsel that if
 those responses were not received by April 17, 2019, Mr. Langrick would have no choice but to file
 yet another motion to compel. Mr. Langrick’s counsel further advised that given the pattern of
 recalcitrant behavior, Mr. Langrick would be seeking all costs and fees associated with a motion to
 compel, should Plaintiff make that course of action necessary. Plaintiff’s counsel did not respond
 to this letter and did not serve written discovery responses as required. Instead, Plaintiff filed a letter
 with this Court on April 17, 2019, ostensibly requesting an extension of the deadlines that she had
 already ignored and blown [Dkt. 36]. As noted in Mr. Langrick’s separate response to that motion,
 it sets forth no excuse or good cause for Plaintiff’s repeated failures and refusals to serve discovery
 responses as required.
          Of note, Mr. Langrick also has pending a separate Motion to Compel based on Plaintiff’s
 failure to serve any written responses to Mr. Langrick’s February 1, 2019 First Set of Requests for
 Production of Documents to Plaintiff (“RFPs”) [Dkt. 32]. Those responses are now 45 days past
 due.
                                              ARGUMENT
          First, as to the 2d Irogs, Mr. Langrick requests that the Court enter an order confirming that
 Plaintiff has waived all objections by failing to serve written responses within 30 days as required by
 Rule 33. See, e.g. See, e.g., Senat v. City of New York, 255 F.R.D. 338, 339 (E.D.N.Y. 2009) (noting
 “consistent authority that a failure to serve timely responses to interrogatories and document
 requests serves as a waiver of objections”); Labarbera v. Absolute Trucking, Inc., No. CV 08-4581, 2009
 WL 2496463, at *1 (E.D.N.Y. Aug. 12, 2009) (“It is well established that by failing to respond or
 object to a discovery request in a timely manner, a party waives any objection which may have been
 available.”); DeNicola v. Frontline Asset Strategies, 279 F.R.D. 214, 215 (E.D.N.Y. 2012) (by
 its failure to timely respond, the defendant has waived all objections as to the interrogatories [under
 Rule] 33(b)(4)”). As set forth above, Mr. Langrick informed Plaintiff of the blown deadline, the
 resulting waiver, and this impending Motion to Compel. Plaintiff ignored that correspondence and
 offered no explanation for her failure to respond to the 2d Irogs. To date, Plaintiff still has not
 served her responses and cannot possibly demonstrate good cause for her failure to do so. Thus, a
 finding of waiver is mandated.
         In addition, although Plaintiff may not assert objections to the 2d Irogs, Mr. Langrick still
 has a right to receive written responses to those interrogatories. See Fed. R. Civ. P. 33(b)(3). Mr.
 Langrick requests that this Court order Plaintiff to provide written responses to the 2d Irogs within
 one week. See DeNicola, 279 F.R.D. at 215 (finding waiver of objections and ordering the offending
 party to respond to the interrogatories.)
         Next, Mr. Langrick requests that the Court enter an order confirming that by failing to timely
 serve responses to Mr. Langrick’s RFAs within the 30 days required by Rule 36, Plaintiff has



                                                      2
Case 1:18-cv-06127-CBA-RML Document 37 Filed 04/18/19 Page 3 of 3 PageID #: 352




 admitted all the facts on which Mr. Langrick sought admission. See e.g., Fed.R.Civ.P. 36(a)(3);
 DeNicola, 279 F.R.D. at 215 (finding that pursuant to Rule 36(a)(3), failure to timely respond to
 requests for admissions results in an automatic waiver); Allstate Ins. Co. v. Howell, 2010 WL 5313760,
 at *1 (E.D.N.Y. Dec.17, 2010) (noting “[b]y operation of Rule 36(a)(3), ‘[a] matter is admitted unless,
 within 30 days after being served, the party to whom the request is directed serves on the requesting
 party a written answer or objection ...’”)
         Finally, as noted, this is not the first time Plaintiff has failed to comply with the discovery
 deadlines set forth in the Federal Rules. To date, Plaintiff’s responses to Mr. Langrick’s RFPs are
 45 days overdue, and they are now joined by the absent responses to Mr. Langrick’s 2d Irogs and
 RFAs. As set forth above and in his other pending Motion to Compel concerning the RFPs, Mr.
 Langrick has repeatedly attempted, in good faith, to remind Plaintiff and her counsel of the
 deadlines and obligations imposed by the Federal Rules. Plaintiff’s only response has been to run
 to the Court, long after the deadlines were blown and the objections waived, to vaguely complain of
 the scope of Mr. Langrick’s discovery requests. But there is a proper and mandated time and place
 for asserting such an objection, and that is in a timely written response to the discovery request at
 issue. Plaintiff has not served such responses, and she has therefore waived any such objection.
         It appears that after the Court denied Plaintiff’s motion seeking a stay of discovery, Plaintiff
 and her counsel decided to simply impose their own unilateral stay by refusing to respond to
 discovery requests. This kind of behavior cannot be tolerated, and it is causing great prejudice to
 Mr. Langrick who is attempting to defend himself against claims Plaintiff filed. Mr. Langrick
 therefore requests that, pursuant to Rule 37, and in light of Ms. Morrison’s repeated and willful
 failures to comply with the rules regarding discovery, this Court also order Plaintiff to pay Mr.
 Langrick’s costs and attorneys’ fees associated with this Motion. See e.g., Fed.R.Civ.P. 37(a)(5)(A),
 (d); Paralikas v. Mercedes Benz, LLC, No. CV 07-0918 ERK WDW, 2008 WL 111186, at *1 (E.D.N.Y.
 Jan. 9, 2008) (granting plaintiff’s motion to compel based on defendant’s failure to respond to
 interrogatories and RFPs and awarding plaintiff reasonable attorney’s fees and costs pursuant to
 Rule 37(a)(5)(A)); Doug's Word Clocks.com Pty Ltd. v. Princess Int'l, Inc., 323 F.R.D. 167, 176 (S.D.N.Y.
 2017) (awarding attorneys’ fees associated with letter motion to compel and holding that fees and
 costs must generally be awarded when such a motion is granted). Additionally, Mr. Langrick submits
 that the Court should consider whether other Rule 37 sanctions are warranted and necessary to
 compel Plaintiff’s participation and cooperation in discovery.

                                                         Sincerely,




                                                         Andrew C. Phillips

 Cc: All Counsel of record via ECF.




                                                     3
